351 F.2d 950
Walter Woodson KOLOMYSKI, Appellant,v.UNITED STATES of America, Appellee.
No. 21917.
United States Court of Appeals Fifth Circuit.
Oct. 22, 1965.

Steadman S. Stahl, Jr., Fort Lauderdale, Fla., for appellant.
Clinton Ashmore, U.S. Atty., C. W. Eggart, Jr., Stewart J. Carrouth, Asst. U.S. Attys., Tallahassee, Fla., for appellee.
Before JONES and BELL, Circuit Judges and JOHNSON, District Judge.
PER CURIAM:


1
We have carefully considered the testimony alleged to have constituted error in the context of the trial and conclude that it was not such a prejudicial error as would require reversal.


2
Affirmed.